The jus possessionis is in sheriff’s vendee, where the debtor was in possession of the lands, at the time of the levy and sale.One bound over to answer, -who attempted to influence a sheriff to summon particular jurors for the trial of a cause.The jury gave a verdict for the plaintiff mstanter.And afterwards Mr. Pentecost for the plaintiff moved, that Nathaniel Jenkins, an agent for the defendant then present in court, should be called on to answer a charge, for having written a letter to the sheriff in the defendant’s name, requesting him to summon the said Jenkins, and two other jurors whom he named, for the trial of his cause. Tie was called on accordingly; and the facts being substantiated by proof, the court expressed great indignation at his conduct, for thus attempting to poison he fountains of justice, and ordered him to enter into recogniz*444anee bimself in 400 dollars, and one good surety in 400 dollars, for his appearance at the next sessions to answer to the misdemeanor.